Case: 10-50418 Document: 00511405220 Page: 1 Date Filed: 03/09/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 9, 2011
                                     No. 10-50418
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RAUL FRIAS-TRUJILLO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-2804-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Defendant-Appellant Raul Frias-
Trujillo (Frias) has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Frias has filed a
response. The record is insufficiently developed to allow consideration at this
time of Frias’s claims of ineffective assistance of counsel; such claims generally
“cannot be resolved on direct appeal when [they have] not been raised before the
district court since no opportunity existed to develop the record on the merits of

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50418 Document: 00511405220 Page: 2 Date Filed: 03/09/2011

                                 No. 10-50418

the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
(internal quotation marks and citation omitted).
      Included in Frias’s response is a pro se motion to file a pro se appellate
brief. This motion is unauthorized and untimely; accordingly, it is DENIED.
See United States v. Ogbonna, 184 F.3d 447, 449 & n.1 (5th Cir. 1999); United
States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).
      Our independent review of the record, counsel’s brief, and Frias’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                       2